          Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SECURITIES AND EXCHANGE
    COMMISSION,

                               Plaintiff,                     18 Civ. 5884 (KPF)
                        -v.-                                OPINION AND ORDER
    ADAM MATTESSICH,

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

       Plaintiff Securities and Exchange Commission (the “SEC”) brought this

civil enforcement action against Defendants Adam Mattessich and Joseph

Ludovico, two securities brokers formerly employed by Cantor Fitzgerald & Co.

(“Cantor”). 1 Plaintiff alleges that Mattessich and Ludovico schemed to

circumvent Cantor’s established procedures for paying and recording

commission payments to its brokers for the time period between January and

December 2013 (the “Relevant Period”). Plaintiff contends that, in so doing,

Defendants aided and abetted Cantor’s violations of Rule 17a-3(a)(19),

17 C.F.R. § 240.17a-3(a)(19), which was promulgated under the Securities

Exchange Act of 1934 (the “Exchange Act”), Pub. L. 73-291, 48 Stat. 881, and

which requires registered broker-dealers to make and keep accurate records of

each securities transaction attributable, for compensation purposes, to each

broker.



1      References in this Opinion to “Defendants” pertain to both Mattessich and Ludovico,
       while references to “Defendant” pertain to Mattessich alone.
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 2 of 30




      By Order dated September 9, 2019 (Dkt. #41), the Court denied

Defendants’ motion to dismiss, and on December 18, 2019, the Court entered a

final judgment as to Defendant Ludovico on consent (Dkt. #58). Plaintiff now

moves for summary judgment as to liability against Defendant Mattessich, the

only remaining Defendant in this case. Plaintiff also moves to strike portions of

an affidavit Defendant submitted in opposition to the instant motion for

summary judgment. For the reasons set forth in the remainder of this

Opinion, the Court denies Plaintiff’s motion to strike, and grants in part and

denies in part Plaintiff’s motion for summary judgment.

                                      BACKGROUND 2

A.    Factual Background

      The Court has previously expounded on the history of this case in the

course of resolving Defendants’ motion to dismiss. Sec. & Exch. Comm’n v.


2     The facts alleged herein are drawn from Plaintiff’s Local Rule 56.1 Statement in Support
      of Its Motion for Summary Judgment (“Pl. 56.1” (Dkt. #66)); Defendant’s Rule 56.1
      Counter Statement of Undisputed Facts (“Def. 56.1” (Dkt. #69)), which comprises both
      responses to Plaintiff’s assertions of material facts not in dispute and material facts
      ostensibly in dispute; and Plaintiff’s Reply to Defendant’s Rule 56.1 Statement of
      Undisputed Material Facts (“Pl. Reply 56.1” (Dkt. #72)). The Court also draws facts
      from the Declaration of Lee A. Greenwood in Support of Plaintiff’s Motion for Summary
      Judgment (“Greenwood Decl.” (Dkt. #67)); the Declaration of Noam Greenspan in
      Opposition to Plaintiff’s Motion for Summary Judgment (“Greenspan Decl.” (Dkt. #70));
      and certain exhibits attached to these declarations, including the Stipulation of the
      Parties as to Certain Factual Matters (“Joint Stip.” (Greenwood Decl., Ex. A)), and the
      affidavit of Ron Wexler (“Wexler Aff.” (Greenspan Decl., Ex. A)). Further, certain facts
      are drawn from the transcript of the deposition of Adam Mattessich (“Mattessich Dep.”
      (Greenwood Decl., Ex. 3)); the transcript of the investigative testimony of Adam
      Mattessich (“Mattessich Inv.” (id., Ex. 4)); the transcript of the deposition of Lauren
      Bradley, as representative of Cantor pursuant to Fed. R. Civ. P. 30(b)(6) (“Bradley Dep.”
      (id., Ex. 8)); the transcript of the deposition of Gary Distell (“Distell Dep.” (id., Ex. 9);
      and the Complaint (“Compl.” (Dkt. #1)).
      Citations to a party’s Rule 56.1 Statement incorporate by reference the documents and
      testimony cited therein. Where a fact stated in a movant’s Rule 56.1 Statement is
      supported by evidence and denied with merely a conclusory statement by the non-
      movant, the Court finds such fact to be true. See Local Civil Rule 56.1(c) (“Each

                                                2
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 3 of 30




Mattessich, 407 F. Supp. 3d 264, 266-68 (S.D.N.Y. 2019) (“Mattessich I”). It

therefore mentions here only what is relevant to the instant motion.

      1.     Cantor’s Policies and Procedures Concerning the Payment and
             Recording of Commission Compensation

      Cantor has been a registered broker-dealer with the SEC since December

1947. (Pl. 56.1 ¶ 2). From at least 2001 to the present, Cantor has used a

system of account executive (or “AE”) codes linked to customer accounts to

apportion and track commission compensation for its brokers for securities

transactions related to those accounts. (Id. at ¶¶ 13, 15). Cantor assigns an

individual AE code to each employee with responsibility for sales and trading,

and each brokerage transaction is associated with an AE code that dictates

which Cantor employee or employees will receive the commission generated by

the associated transaction. (Id. at ¶¶ 14, 16). Some AE codes are associated

with a single employee, but other AE codes apportion the commission

generated by a transaction among more than one employee or trading desk,

according to specific percentages or splits. (Def. 56.1 ¶ 16). AE codes are also




      numbered paragraph in the statement of material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted for purposes of
      the motion unless specifically controverted by a correspondingly numbered paragraph
      in the statement required to be submitted by the opposing party.”); id. at 56.1(d) (“Each
      statement by the movant or opponent pursuant to Rule 56.1(a) and (b), including each
      statement controverting any statement of material fact, must be followed by citation to
      evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).
      For convenience, Plaintiff’s Memorandum of Law in Support of Its Motion for Summary
      Judgment is referred to as “Pl. Br.” (Dkt. #65); Defendant’s Memorandum of Law in
      Opposition to Plaintiff’s Motion for Summary Judgment is referred to as “Def. Opp.”
      (Dkt. #68); Plaintiff’s Reply Memorandum of Law in Further Support of Its Motion for
      Summary Judgment is referred to as “Pl. Reply” (Dkt. #71); and Defendant’s Sur-Reply
      in Further Opposition to Plaintiff’s Motion for Summary Judgment is referred to as “Def.
      Sur-Reply” (Dkt. #75).


                                               3
        Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 4 of 30




used to track at least some transactions that do not generate commissions.

(Id. at ¶ 13).

       As the Court explained in Mattessich I, “Cantor relies on the AE system

to ensure compliance with various regulatory and tax obligations, including

Exchange Act Rule 17a-3(a)(19)(i), 17 C.F.R. § 240.17a-3(a)(19)(i) (the

‘Compensation Record Rule’), which became effective in May 2003.”

Mattessich I, 407 F. Supp. 3d at 267. (See also Bradley Dep. 38:24-25; Distell

Dep. 37:20-38:9, 45:7-48:24). The Compensation Record Rule requires

registered broker-dealers to make and keep accurate records of each securities

transaction attributable, for compensation purposes, to each broker.

Mattessich I, 407 F. Supp. 3d at 267 (citing 17 C.F.R. § 240.17a-3(a)(19)(i)). All

Cantor registered representatives were required to certify their compliance with

Cantor’s policies and procedures, including Cantor’s written supervisory

procedures (“WSPs”) — which specifically prohibited making or receiving off-

book commission payments — on an annual basis, though the language of

these certifications changed over time. (Pl. 56.1 ¶ 24; Pl. Reply 56.1 ¶¶ 96, 98;

Bradley Dep. 60:15-61:5; Distell Dep. 59:8-61:23; see also Def. 56.1 ¶ 23

(noting that the language of compliance certifications changed between 2007

and 2013)).

       2.        Defendant’s Employment at Cantor

       Defendant was employed by Cantor from October 15, 2001, to

February 16, 2018. (Joint Stip. ¶ 1). From approximately 2004 until mid-

2013, Defendant served as the head of Cantor’s International Equities Desk,



                                         4
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 5 of 30




and from the middle of 2013 through December 2015, he was the global head

of equity trading at Cantor. (Pl. 56.1 ¶¶ 7, 11). 3 From approximately 2002

through the Relevant Period, the only compensation Defendant received

directly from Cantor comprised a salary and a discretionary bonus. (Joint Stip.

¶ 5). Since at least 2001, Cantor had assigned Defendant an AE code. (Id.

at 6). Defendant certified his compliance with Cantor’s policies and procedures

every year from 2007 through 2013. (Pl. 56.1 ¶ 23).

      Beginning in at least July 2012, Defendant was one of three or four

people who could provide a required approval for changes to the AE codes

assigned to a customer account. (Def. 56.1 ¶ 17). In this capacity, Defendant

reviewed and approved requests to change AE codes associated with different

customer accounts. (Pl. 56.1 ¶¶ 18-20). In so doing, Defendant “would review

these requests, discuss them with either the relevant traders or their

managers, ensure that all parties agreed on the requested change or resolve

any disputes,” and “remind[] other Cantor employees to comply with this [AE

code] approval process.” (Id. at ¶¶ 19, 22). In February 2018, Cantor

terminated Defendant’s employment with the firm due to his involvement in the

commission-splitting arrangement with Ludovico that was the subject of




3     From at least 1991 until the termination of his employment with Cantor, including
      throughout the Relevant Period, Defendant held a General Securities Representative, or
      Series 7, license from the Financial Industry Regulatory Authority (“FINRA”). (Joint
      Stip. ¶ 3). From at least 2004 until the termination of his employment with Cantor,
      including throughout the Relevant Period, Defendant held a General Securities
      Principal, or Series 24, license from FINRA. (Id. at ¶ 4).


                                             5
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 6 of 30




Plaintiff’s investigation. (Id. at ¶ 12). That arrangement is described in greater

detail below.

      3.    The Commission-Splitting Scheme

      In or about 2002, Defendant — then a senior execution trader at

Cantor — requested permission from his supervisor to receive commission

compensation on certain customer accounts that he serviced. (Pl. 56.1 ¶ 28).

The parties dispute the scope of Defendant’s request, and the extent to which

that request was denied. Plaintiff alleges that Defendant requested

“authoriz[ation] to receive commission compensation directly from Cantor” and

that the request was denied in full (see Pl. Reply 56.1 ¶ 55), while Defendant

claims that he was told by Cantor’s CEO that he could service at least one of

the accounts in question and receive a commission, but that he was instructed

to “put the AE into a sales trader’s AE” and they would “sort it out” later (Def.

56.1 ¶ 57). Defendant further alleges that his inability to receive compensation

through his AE code was due to an “administrative issue” (see Wexler Aff. ¶ 15;

see also Def. 56.1 ¶¶ 58, 69), which allegation Plaintiff disputes (see Pl. Reply

56.1 ¶ 69). Plaintiff argues that to the extent Defendant was given permission

by Cantor to receive commission compensation for servicing any of the relevant

client accounts, the firm did not authorize him to receive payments via

personal check. (See id. at ¶ 100).

      Thereafter, as relevant to the instant motion, Defendant entered into a

commission-splitting arrangement with Ludovico in or around 2004, whereby

Ludovico received from Cantor the commission compensation generated from



                                         6
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 7 of 30




customer accounts serviced by Defendant through Ludovico’s AE code. (Joint

Stip. ¶ 8; Pl. 56.1 ¶ 32; Mattessich Inv. 168:10-22, 209:25-211:8). Once

Ludovico received the net commission from Cantor, he would remit some

portion of it to Defendant via personal check. (Pl. 56.1 ¶ 35). Ludovico made

payments to Defendant pursuant to their arrangement from approximately

2004 through December 2013. (Id. at ¶ 36). 4 From 2004 through the Relevant

Period, Defendant also served as Ludovico’s direct supervisor. (Id. at ¶ 10). As

noted above, the parties dispute the extent to which Defendant had permission

from his superiors to assign commission compensation from accounts he

serviced to other traders’ AE accounts and to receive compensation directly

from those other traders by personal check. (Compare id. at ¶¶ 29, 34, with

Def. 56.1 ¶¶ 29, 34). There was no predetermined amount or percentage that

Ludovico would pay Defendant, but typically Ludovico paid Defendant fifty

percent of the commission compensation he received. (Def. 56.1 ¶¶ 79-80).

During the Relevant Period, Ludovico paid Mattessich at least $58,200 of the

commission compensation he received from Cantor via 12 personal checks.

(Joint Stip. ¶ 9). Cantor neither recorded, nor maintained a record of, the

commission compensation paid by Ludovico to Defendant via personal check —

either using the AE code system or through any other means. (See Pl. 56.1




4     From approximately 2002 through 2004, Defendant entered into a similar arrangement
      with at least one other trader who remitted a portion of the commission compensation
      he received from Cantor via the AE code system for accounts serviced by Defendant.
      (See Pl. 56.1 ¶¶ 30-31). Ludovico entered into a similar arrangement with at least one
      other Cantor employee, and paid that employee a portion of the commission
      compensation that he received in 2012 and 2013. (Id. at ¶ 40).


                                             7
        Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 8 of 30




¶¶ 32-33, 43; see also Bradley Dep. 39:14-20, 55:12-18, 61:11-13, 80:21-81:4;

Distell Dep. 45:7-48:24). 5

      In or about 2013, Ludovico disclosed the commission-splitting scheme in

the process of giving testimony in a separate FINRA matter. (Def. 56.1 ¶ 89).

When Gary Distell, Cantor’s chief compliance officer at the time, learned of the

commission-splitting arrangement, he sent an email dated January 14, 2014,

to all employees of Cantor’s equities group stating:

             Any compensation arrangement between employees
             whether formal or informal should be discussed with
             [chief operating officer] Ron Wexler. It is not permissible
             for one employee to pay another employee directly in
             connection with any Cantor activity.             Any such
             arrangement should be arranged and documented
             through Ron so that [it] is compliant with regulatory
             and tax regulations. There is no grandfather provision
             so please call even if the arrangement is existing and
             longstanding.

(Greenwood Decl., Ex. 13; Pl. 56.1 ¶ 48). After receiving this email, Ludovico

stopped making payments of commission compensation to Defendant. (Pl. 56.1

¶ 49). Plaintiff argues that Distell’s email “reiterat[d] ... firm[] policy that all


5     Defendant’s objection to Paragraph 43 of Plaintiff’s Rule 56.1 Statement argues that
      “[t]he statement does not define which documents are referred to as ‘compensation
      records,’ nor does it cite to any specific ‘compensation record.’” (Def. 56.1 ¶ 43). While
      Defendant challenges the definition of compensation record in this paragraph,
      Defendant fails to undermine the underlying factual assertion: that Cantor maintained
      or possessed no record of any kind regarding the payment of commission compensation
      by Ludovico to Defendant. For example, Defendant’s objection fails to rebut testimony
      cited in Plaintiff’s Rule 56.1 Statement from Cantor’s Rule 30(b)(6) representative that
      Cantor did not record this compensation using AE codes or by collecting copies of the
      personal checks Ludovico used to pay Defendant. (Pl. 56.1 ¶ 43). The only specific
      evidence Defendant offers in rebuttal is that one type of document cited in Plaintiff’s
      Rule 56.1 Statement — a worksheet used to allocate commissions — is not a
      compensation record and does not come from the relevant period. (Def. 56.1 ¶ 43).
      While this may be true, it fails to create a disputed issue of material fact because
      Plaintiff cites to other admissible evidence to establish that Cantor did not record this
      commission using AE codes or other methods. (Pl. 56.1 ¶ 43).


                                               8
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 9 of 30




compensation arrangements between employees must be documented using AE

[c]odes.” (Id. at ¶ 48; see also Distell Dep. 55:4-17, 56:22-57:17). Defendant

disputes this interpretation, and contends that some employees of Cantor’s

Equities Group understood Distell’s email either to announce a new policy or to

clarify that commission-splitting arrangements like Defendants’ were not

against Cantor policy prior to that point. (See Def. 56.1 ¶¶ 48, 96). On June

29, 2018, contemporaneous with the filing of this action, the SEC settled

administrative cease-and-desist proceedings against Cantor regarding books

and records violations. (Compl. ¶ 18).

B.    Procedural Background

      The SEC filed the Complaint in this action on June 29, 2018. (Dkt. #1).

On July 31, 2018, Ludovico requested leave to file a motion to dismiss (Dkt.

#26), and on September 21, 2018, Mattessich notified the Court that he would

join in any motion to dismiss filed by Ludovico (Dkt. #34). On September 9,

2019, the Court denied Defendants’ motion to dismiss. (Dkt. #41). On

December 18, 2019, Plaintiff and Ludovico reached a settlement and the Court

entered final judgment as to Ludovico. (Dkt. #58).

      At a conference on March 18, 2020, the Court set a briefing schedule for

Plaintiff’s anticipated motion for summary judgment. (See Minute Entry for

March 18, 2020). Plaintiff filed its motion for summary judgment and

supporting papers on May 1, 2020 (Dkt. #64-67); Defendant filed his

opposition papers on June 19, 2020 (Dkt. #68-70); and Plaintiff filed its reply

on July 7, 2020 (Dkt. #71-72). On July 9, 2020, Defendant sought permission



                                         9
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 10 of 30




to file a sur-reply in further opposition to Plaintiff’s motion for summary

judgment to address Plaintiff’s argument, raised for the first time in its reply

brief, that the Court should disregard certain evidence proffered by Defendant

in opposition to the instant motion. (See Dkt. #73). The Court granted

Defendant’s request the next day (Dkt. #74), and this motion became fully

briefed and ripe for decision on July 10, 2020, when Defendant submitted his

sur-reply (Dkt. #75).

                                   DISCUSSION

A.    Plaintiff’s Motion to Strike Is Denied

      At the outset, the Court addresses the request made in Plaintiff’s reply

briefing that the Court disregard portions of the Affidavit of Ron Wexler,

Cantor’s chief operating officer during the Relevant Period, as well as the

corresponding portions of Defendant’s Rule 56.1 Statement. (See Pl. Reply 2-

4). Plaintiff argues that these portions of the Wexler Affidavit “are inadmissible

hearsay or unsupported speculation” made with the intent to create disputed

issues of material fact. (Id. at 3). Defendant retorts that the disputed portions

of the affidavit are based on Wexler’s personal knowledge and experience and

that the affidavit is therefore admissible in its entirety. (See generally Def. Sur-

Reply). As discussed in greater detail below, the Court denies Plaintiff’s motion

to strike.

      Specifically, Plaintiff challenges three portions of the affidavit. First,

Plaintiff argues that the portion of the affidavit wherein Wexler discusses an

administrative issue with Defendant’s AE code (Wexler Aff. ¶¶ 15-23) — which



                                          10
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 11 of 30




issue ostensibly prevented Defendant from receiving commission compensation

through his AE code — is based primarily on a conversation Wexler had with

other individuals and has no non-hearsay foundation. (Pl. Reply 3). Second,

Plaintiff argues that Wexler’s description of several examples of commission-

pooling arrangements among other Cantor employees (Wexler Aff. ¶¶ 24-27)

also lacks a non-hearsay foundation because “Wexler could have learned of

these arrangements only by speaking with one or more people, reviewing

documents, or both” (Pl. Reply 3-4). Third, Plaintiff argues that the Court

should disregard statements in the Wexler Affidavit to the effect that Cantor

could have fixed its commission compensation records — after the fact — using

copies of personal checks and other information provided by Defendants.

(Wexler Aff. ¶¶ 34-36). Plaintiff argues that these statements are entirely

speculative because Wexler lacks any personal knowledge of: (i) Cantor’s

commission records concerning Defendants’ commission-splitting

arrangement, and/or (ii) the records Defendants maintained themselves

regarding their arrangement. (Pl. Reply 4).

      “Whether or not a motion to strike is filed, ‘[o]n a motion for summary

judgment, a district court may rely only on material that would be admissible

at trial.’” Seife v. Food & Drug Admin., No. 17 Civ. 3960 (JMF), 2019 WL

1382724, at *1 (S.D.N.Y. Mar. 27, 2019) (quoting Rubens v. Mason, 387 F.3d

183, 189 (2d Cir. 2004)). A court may rely on an affidavit when deciding a

motion for summary judgment only if it is “made on personal knowledge, set[s]

out facts that would be admissible in evidence, and show[s] that the affiant or


                                        11
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 12 of 30




declarant is competent to testify on the matters stated.” Fed. R. Civ.

P. 56(c)(4); see also Presbyterian Church of Sudan v. Talisman Energy, Inc., 582

F.3d 244, 264 (2d Cir. 2009); Fed. R. Evid. 602. In deciding an evidentiary

question, a court may “strike portions of an affidavit that are not based upon

the affiant’s personal knowledge, contain inadmissible hearsay or make

generalized and conclusory statements.” Hollander v. Am. Cyanamid Co., 172

F.3d 192, 198 (2d Cir. 1999), abrogated on other grounds by Schnabel v.

Abramson, 232 F.3d 83 (2d Cir. 2000). Alternatively, it may, without granting

a motion to strike, simply “decline[ ] to consider evidence” from the

inadmissible declarations. Fabrication Enters., Inc. v. Hygenic Corp., 64 F.3d

53, 59 n.5 (2d Cir. 1995).

      Applying these standards, the Court declines to strike portions of the

Wexler Affidavit. Wexler testified that he personally conducted an investigation

into the administrative issue with Defendant’s AE code. (See Wexler Aff. ¶ 16).

Thus, regardless of whether Wexler learned about some individual elements of

the administrative issue from other employees, the Court finds that Wexler’s

personal investigation provides a sufficient basis to find that Wexler had

“personal knowledge” of the AE code administrative issue. See Fed. R.

Evid. 602. The Court agrees with Defendant that to the extent Wexler’s

description of his investigation into this issue is vague or poorly substantiated,

such shortcomings go to Wexler’s credibility and not the admissibility of his

testimony. (See Def. Sur-Reply 3).




                                         12
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 13 of 30




      As to Wexler’s description of other commission-splitting arrangements,

the Court accepts Defendant’s representation that the testimony is offered “for

the fact that such conversations occurred, not for the truth of any matters

asserted,” and therefore agrees that is not hearsay. (Def. Sur-Reply 4 n.2).

Additionally, the Court finds that Wexler’s claim that he personally knows of

these arrangements because, for example, he investigated and/or discussed

such arrangements in his role overseeing the payment of commission

compensation (Wexler Aff. ¶¶ 5, 25), is sufficient foundation to establish

personal knowledge for admissibility purposes, even if a factfinder were later to

discredit this testimony.

      Finally, Wexler states that it was theoretically possible, in 2013 or 2014,

for Cantor to “recreate the records using copies of the checks and existing

commission reports and payroll records.” (Wexler Aff. ¶ 34). The Court agrees

with Defendant that Wexler has sufficiently established personal knowledge of

how Cantor created certain commission compensation records through his

statement that he oversaw commission compensation payments to Cantor

employees and worked with the accounting department to produce some

relevant documentation. (Id. at ¶ 5). But that conclusion comes with two

provisos: To the extent Wexler’s testimony on this subject discusses the

mechanics of Cantor’s hypothetical ability to create certain types of

documentation of transactions on a post hoc basis, his testimony is admissible.

To the extent Wexler claims that any such post hoc documentation could

actually be created in this specific instance, or that any such documentation


                                        13
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 14 of 30




might satisfy the Compensation Record Rule, these are questions for the

factfinder and the Court.

      Thus, the Court has evaluated whether the disputed portions the Wexler

Affidavit are based on “‘personal knowledge, contain inadmissible hearsay or

make generalized and conclusory statements,’” Searles v. First Fortis Life Ins.

Co., 98 F. Supp. 2d 456, 461 (S.D.N.Y. 2000) (quoting Hollander, 172 F.3d at

198), and it has concluded that these portions are admissible. Plaintiff’s

motion to strike is denied.

B.    Summary Judgment Is Granted in Part and Denied in Part

      1.     Applicable Law

             a.     Summary Judgment Under Federal Rule of Civil
                    Procedure 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 6 A fact

is “material” if it “might affect the outcome of the suit under the governing law,”

and is genuinely in dispute “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477




6     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                             14
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 15 of 30




U.S. 242, 248 (1986); see also Jeffreys v. City of New York, 426 F.3d 549, 553

(2d Cir. 2005) (citing Anderson).

      “It is the movant’s burden to show that no genuine factual dispute

exists” and a court “must resolve all ambiguities and draw all reasonable

inferences in the non-movant’s favor.” Vt. Teddy Bear Co., Inc. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). If the movant has met its

burden, “its opponent must do more than simply show that there is some

metaphysical doubt as to the material facts” and, toward that end, “must come

forward with specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)

(internal citations and quotation marks omitted). The nonmoving party may

not rely on “mere speculation or conjecture as to the true nature of the facts to

overcome a motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804

F.2d 9, 12 (2d Cir. 1986). Furthermore, “[m]ere conclusory allegations or

denials cannot by themselves create a genuine issue of material fact where

none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010)

(quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995) (internal

quotation marks and citations omitted)).

            b.     The Compensation Record Rule and Section 20(e) of the
                   Securities Exchange Act

      Section 17(a) of the Exchange Act provides that “[e]very ... registered

broker or dealer ... shall make and keep for prescribed periods such records ...

as the Commission, by rule, prescribes as necessary or appropriate[.]”

15 U.S.C. § 78q(a)(1). Pursuant to Section 17(a), the SEC enacted the

                                          15
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 16 of 30




Compensation Record Rule, which became effective on May 2, 2003. As noted,

the Rule requires broker-dealers to make and keep current:

             [a] record: (i) As to each associated person listing each
             purchase and sale of a security attributable, for
             compensation purposes, to that associated person. The
             record shall include the amount of compensation if
             monetary and a description of the compensation if non-
             monetary. In lieu of making this record, a member,
             broker or dealer may elect to produce the required
             information promptly upon request of a representative
             of a securities regulatory authority.

17 C.F.R. § 240.17a-3(a)(19)(i). 7 “By its terms, the Compensation Record Rule

requires broker-dealers, such as Cantor, to record the amount of monetary

compensation attributable to each associated person (i.e., broker) for each

purchase and sale of a security.” Mattessich I, 407 F. Supp. 3d at 270.

“Compensation is ‘attributable’ to an employee if it is earned or accrued in

favor of such employee.” Id.; see also Books and Records Requirements for

Brokers and Dealers Under the Securities Exchange Act of 1934, 76 S.E.C.

Docket 343, Release No. 34-44992, 2001 WL 1327088, at sec. III(E) (Oct. 26,

2001) (hereinafter, “Books and Records Requirements”) (“Under this

requirement, firms must make records of all commissions, concessions,

overrides, and other compensation to the extent they are earned or accrued for

transactions.” (emphasis added)).




7     As noted in Mattessich I, to the Court’s (and parties’) knowledge, no court has
      previously interpreted the Compensation Record Rule and this is the first litigated case
      addressing it. Sec. & Exch. Comm’n v. Mattessich, 407 F. Supp. 3d 264, 270 n.5
      (S.D.N.Y. 2019) (“Mattessich I”). The Court has been made aware of only one settled
      administrative consent order under the Rule. See Matter of Legend Sec., Inc., SEC
      Rel. 34-64502, 2011 WL 1847051 (May 16, 2011).


                                              16
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 17 of 30




      Plaintiff argues that Defendant aided and abetted Cantor in its violation

of the Compensation Record Rule. Section 20(e) of the Securities Exchange Act

establishes liability for those who aid and abet others in securities violations.

15 U.S.C. § 78t(e). It provides that:

            [a]ny person that knowingly or recklessly provides
            substantial assistance to another person in violation of
            a provision of this chapter, or of any rule or regulation
            issued under this chapter, shall be deemed to be in
            violation of such provision to the same extent as the
            person to whom such assistance is provided.

Id. To state a claim for aiding and abetting, the SEC must establish three

elements: “[i] the existence of a securities law violation by the primary (as

opposed to the aiding and abetting) party; [ii] knowledge of this violation on the

part of the aider and abettor; and [iii] substantial assistance by the aider and

abettor in the achievement of the primary violation.” Sec. & Exch. Comm’n v.

Apuzzo, 689 F.3d 204, 211 (2d Cir. 2012) (internal quotation marks omitted)

(quoting Sec. & Exch. Comm’n v. DiBella, 587 F.3d 553, 566 (2d Cir. 2009)).

      2.    Analysis

      Defendant argues that Plaintiff fails to establish all three elements of a

Section 20(e) violation. Specifically, Defendant contends that Plaintiff fails to

establish a primary violation of the Compensation Record Rule by Cantor

because Plaintiff fails to point to any specific record that is inaccurate. (Def.

Opp. 16-18). Defendant also argues that he did not have the requisite

knowledge of any such violation by Cantor. (Id. at 18-23). Finally, Defendant

disputes that he substantially assisted Cantor’s violation, and further contends

that his actions were not “primarily responsible” for Cantor’s alleged breach of


                                          17
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 18 of 30




the Compensation Record Rule. (Id. at 24-25). Plaintiff counters that

Defendant fails to dispute any of the facts material to the Court’s denial of

Defendants’ motion to dismiss in Mattessich I, and therefore that summary

judgment is appropriate. (See generally Pl. Br; Pl. Reply). For the reasons

discussed herein, the Court finds that Plaintiff has established the first element

of a Section 20(e) violation as a matter of law, but agrees with Defendant that

disputed issues of material fact remain as to the second and third elements.

             a.    Plaintiff Has Established a Primary Violation of the
                   Compensation Record Rule

      As noted above, the Compensation Record Rule requires, in relevant part,

broker-dealers to make and keep current records:

             [a]s to each associated person listing each purchase and
             sale of a security attributable, for compensation
             purposes, to that associated person. The record shall
             include the amount of compensation if monetary and a
             description of the compensation if non-monetary.

17 C.F.R. § 240.17a-3(a)(19)(i). The parties do not dispute that any

commission compensation paid by Cantor to Ludovico and then paid by

Ludovico to Defendant qualifies as compensation for the purposes of the

Compensation Record Rule. (See generally Def. Opp. 16-18). See also

Mattessich I, 407 F. Supp. 3d at 270-71 (holding that the commission

compensation Ludovico paid Defendant qualified as compensation within the

meaning of the Compensation Record Rule). Instead, Defendant argues that

Plaintiff “has failed entirely to produce or cite to a single Cantor record, or

other document that it alleges to be inaccurate.” (Def. Opp. 16). Plaintiff

responds that such records are created using Cantor’s AE code system and


                                          18
      Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 19 of 30




that the AE code system contained no documentation of Defendant’s off-the-

books commission payments; and that in any event, the undisputed factual

record establishes that Cantor failed to document the commission Ludovico

paid Defendant in any way during the Relevant Period. (See Pl. Reply 4-5).

      Defendant argues that the AE code system did not create Cantor’s

definitive record of commission compensation because (i) not all commission

compensation was tracked and/or paid out via the AE code system, and (ii) AE

codes were used by Cantor to track transactions that did not generate

commissions. (See Def. 56.1 ¶ 13). But the record demonstrates that Cantor

did use the AE code system to “make sure that its books and records were

complete[.]” (Bradley Dep. 38:24-25; see also Distell Dep. 45:7-48:24).

Furthermore — even accepting Defendant’s argument that AE codes were not

the definitive recordkeeping device Cantor employed to track commission

compensation — the record clearly establishes that Cantor failed to record the

commission remitted to Defendant by Ludovico pursuant to their commission-

splitting scheme, whether via the AE code system or any other method. (See

Pl. 56.1 ¶¶ 32-33, 43; see also Bradley Dep. 39:14-20, 61:11-13, 80:21-81:4;

Distell Dep. 45:7-48:24). Defendant offers no evidence that Cantor relied on

anything other than the AE code system to track commissions for compliance

with the Compensation Record Rule (see Def. Opp. 16-18), and evidence in the

record establishes that Cantor used no system other than the AE code system

to track sales coverage on any particular transaction (Bradley Dep. 39:14-20).




                                        19
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 20 of 30




      Defendant suggests that the AE code system was not used for

compliance with the Compensation Record Rule because there were other

traders who purportedly split commissions in a manner that was not captured

by the AE system. (See Def. 56.1 ¶¶ 110, 120-22). However, even if other

traders engaged in commission-splitting schemes that were not captured by the

AE code system, as Wexler suggests in his affidavit (see Wexler Aff. ¶¶ 24, 27),

this fact would still fail to undermine the evidence that Cantor relied on the AE

code system to comply with the Compensation Record Rule. Instead, it just

suggests that Cantor violated the Compensation Record Rule by allowing other

traders to engage commission-splitting schemes that were only partially

documented by Cantor’s payroll system. 8

      Thus, even if Cantor did not rely on AE codes to comply with the

Compensation Record Rule — as Defendant now argues without citing any

evidence — it is undisputed that Cantor had no record whatsoever of the

commission paid to Defendant by Ludovico during the Relevant Period.

Consequently, it necessarily violated the Compensation Record Rule by failing

to “make and keep current” records as to “each associated person listing each




8     Defendant offers Wexler’s testimony describing these other commission-splitting
      schemes only to establish “the fact that such conversations occurred, not for the truth
      of any matters asserted[.]” (Def. Sur-Reply 4). For this reason, the Court is wary of
      crediting any of Wexler’s detailed descriptions of how these schemes allegedly operated.
      However, the Court notes that every scheme Wexler describes involved Cantor’s
      payment of pooled commissions to traders, and not schemes in which individual Cantor
      employees paid commissions to other employees, by personal check or otherwise. (See
      Wexler Aff. ¶ 24). As such, every scheme Wexler describes would be at least partially
      recorded by Cantor’s payroll system, whereas Defendant’s commission-splitting scheme
      with Ludovico went completely undocumented by Cantor.


                                              20
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 21 of 30




purchase and sale of a security attributable, for compensation purposes, to

that associated person.” 17 C.F.R. § 240.17a-3(a)(19)(i).

             b.    There Is a Disputed Issue of Material Fact as to
                   Defendant’s Knowledge of the Primary Violation

      The parties dispute the scienter required to establish the second element

of an aiding and abetting violation pursuant to Section 20(e). Defendant

argues that Plaintiff must prove that Defendant “‘consciously assisted the

commission of the specific’ rule violation charged” (Def. Opp. 19 (quoting

DiBella, 587 F.3d at 566)), and “‘understood the consequences of [his] actions,’”

(id. (quoting Sec. & Exch. Comm’n v. Falstaff Brewing Corp., 629 F.2d 62, 77

(D.C. Cir. 1980))). Defendant further argues that the factual allegations in the

Complaint that the Court relied on in denying the motion to dismiss have since

been refuted. (Id.). Plaintiff rejoins that “a defendant’s knowledge of the

circumstances that constitute the primary violation satisfies the knowledge

element of an aiding-and-abetting claim under Exchange Act Section 20(e)” (Pl.

Reply 6 (citing Mattessich I, 407 F. Supp. 3d at 272)), and that knowledge of

the consequences or of the act’s “wrongfulness” is not required to establish a

Section 20(e) violation (id. at 7). Plaintiff further contends that to the extent

facts cited in Mattessich I have been refuted, any such facts are immaterial to

establishing Defendant’s knowledge of Cantor’s primary violation. (Id. at 6-7).

      At this procedural juncture, Defendant has the better of the dispute.

Even accepting Plaintiff’s argument regarding the scienter necessary to satisfy

this element, the Court believes that a triable issue of fact exists as to

Defendant’s knowledge of the circumstances that constituted the primary

                                          21
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 22 of 30




violation as well as his knowledge that Cantor’s records were inaccurate. As

noted above, the record clearly establishes that Cantor maintained no records

of Ludovico’s payments to Defendant during the Relevant Period. However, the

record does not clearly establish that Defendant knew that Cantor kept no

records of these payments. Rather Plaintiff offers evidence from which a

factfinder can — but need not — conclude that Defendant had this knowledge.

(See Pl. 56.1 ¶¶ 18-22 (discussing Defendant’s responsibility for reviewing and

approving requests for changes to commission payments via the AE code

system)). And while the record demonstrates that Defendant was aware of, or

should have been aware of, Cantor’s policies and procedures that prohibited

the payment of undisclosed and/or off-the-book commission compensation (see

Pl. 56.1 ¶¶ 23-24; Pl. Reply 56.1 ¶¶ 96, 98; see also Bradley Dep. 60:15-61:5;

Distell Dep. 59:8-61:23), the record does not conclusively establish that

Defendant knew that his particular arrangement ran afoul of these

prohibitions, given Defendant’s proffer of evidence that he was granted

permission to receive commission compensation for the trades in question due

to an administrative issue with his AE code. (See Def. 56.1 ¶¶ 57-59, 69-77).

      In Mattessich I, the Court found dispositive the allegation that “both

[Defendant and Ludovico] were aware of Cantor’s AE code system, which

[Cantor] used to apportion and record commission payments, and that

[Defendant and Ludovico] secretly agreed to split commissions that were paid

to Ludovico by Cantor, circumventing the AE code system.” 407 F. Supp. 3d at

272 (internal citations omitted). However, on summary judgment, Defendant


                                        22
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 23 of 30




has proffered uncontested evidence that Defendant’s implementation of the

scheme was not in fact secretive in any way. (See Def. 56.1 ¶¶ 61-62).

Additionally, Defendant’s claim that he reasonably believed that Cantor’s CEO

gave him permission to engage in the commission-splitting scheme due to an

administrative issue with his AE code raises a disputed issue of fact as to

Defendant’s scienter. (See id. at ¶¶ 57-59, 69-77). Had Defendant received

Cantor’s blessing to engage in the commission-splitting scheme, a jury could

reasonably conclude that Defendant did not have the requisite knowledge of

the circumstances that constitute the primary violation. Cf. Falstaff Brewing

Corp., 629 F.2d at 77 (“A knowledge of what one is doing and the consequences

of those actions suffices. We therefore hold that because [defendant] knew the

nature and consequences of his actions, he acted with scienter.”).

      “[T]he Second Circuit has left no doubt that scienter issues are seldom

appropriate for resolution at the summary judgment stage.” Sec. & Exch.

Comm’n v. Cole, No. 12 Civ. 8167 (RJS), 2015 WL 5737275, at *5 (S.D.N.Y.

Sept. 19, 2015) (collecting cases in the context of Section 10(b) and Rule 10b-5

claims). Accordingly, and “resolv[ing] all ambiguities and draw[ing] all

reasonable inferences in the non-movant’s favor,” Vt. Teddy Bear Co., 373 F.3d

at 244, as the Court must on a motion for summary judgment, the Court

concludes that Defendant has raised a disputed issue of material fact as to

whether he had the requisite knowledge to satisfy the second element of a

Section 20(e) violation, because he has proffered evidence that he believed he




                                        23
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 24 of 30




had been given permission by Cantor to engage in the commission-splitting

scheme with Ludovico.

            c.     There Is a Disputed Issue of Material Fact as to Whether
                   Defendant Substantially Assisted in Cantor’s Primary
                   Violation

      To satisfy the substantial assistance component of an aiding and

abetting violation, Plaintiff must show that a defendant “in some sort

associated himself with the venture, that he participated in it as in something

that he wished to bring about, and that he sought by his action to make it

succeed.” Apuzzo, 689 F.3d at 206 (internal quotation marks and alterations

omitted) (quoting United States v. Peoni, 100 F.2d 401, 402 (2d Cir. 1938)).

Plaintiff is not required to plead that the aider and abettor proximately caused

the primary securities law violation. Id. at 213. “Section 20(e) of the Exchange

Act states one can be held liable for aiding and abetting if that person

‘knowingly or recklessly provides substantial assistance.’” Mattessich I, 407 F.

Supp. 3d at 273 (quoting 15 U.S.C. § 78t(e)). “Thus, the SEC can allege either

knowledge or recklessness; it need not allege both.” Id.

      The Second Circuit has repeatedly explained that — in the context of a

Section 20(e) violation — “‘there may be a nexus between the degree of

knowledge and the requirement that the alleged aider and abettor render

substantial assistance.’” Apuzzo, 689 F.3d at 214 (quoting DiBella, 587 F.3d at

566); see also IIT v. Cornfeld, 619 F.2d 909, 922 (2d Cir. 1980) (“Satisfaction of

the scienter requirement will, for example, depend on the theory of primary

liability and ... there may be a nexus between the degree of scienter and the



                                         24
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 25 of 30




requirement that the alleged aider and abettor render ‘substantial assistance’”),

abrogated on other ground by Morrison v. Nat’l Austr. Bank Ltd., 561 U.S. 247

(2010). Indeed, the Second Circuit observed that

            [w]hen determining whether a defendant sought by his
            actions to make the primary violation succeed, if a jury
            were convinced that the defendant had a high degree of
            actual knowledge about the steps he was taking and the
            role those steps played in the primary violation, they
            would be well justified in concluding that the
            defendant’s actions, which perhaps could be viewed
            innocently in some contexts, were taken with the goal
            of helping the fraud succeed.

Apuzzo, 689 F.3d at 215. Here, as noted supra, Defendant has raised a

disputed issue of fact as to whether he had “a high degree of actual knowledge”

about “the steps he was taking” or “the role those steps played in the primary

violation.” Id. For example, Defendant has raised a factual dispute as to

whether he received (or believed he received) permission from Cantor’s CEO to

engage in off-the-books commission-splitting (see Def. 56.1 ¶¶ 57-59), even if

such schemes were prohibited by Cantor’s WSPs and even if Defendant

certified his compliance with Cantor’s policies (see Pl. 56.1 ¶ 24; Pl. Reply 56.1

¶¶ 96, 98). A jury could conclude that Defendant did not act with recklessness

or knowledge if Defendant received permission from Cantor’s CEO to engage in

the commission-splitting scheme. Cf. Apuzzo, 689 F.3d at 214 (explaining that

the SEC sufficiently pleaded the substantial assistance element by alleging that

defendant “knew ... that the three-party transaction was designed to” facilitate

improper conduct (alteration in original)).




                                         25
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 26 of 30




      After reviewing the record, the Court cannot conclude as a matter of law

that Defendant had a “very high degree of knowledge of the fraud,” and

therefore the Court is hesitant to find that his “actions, which perhaps could be

viewed innocently in some contexts, were taken with the goal of helping the

fraud succeed” in this context. Apuzzo, 689 F.3d at 215. Here, as explained

above, Defendant has offered evidence to support a plausible alternative: that

he believed that he had received permission to pursue the scheme, creating a

disputed issue of material fact as to whether Defendant’s contribution to

Cantor’s violation was knowing or reckless.

      Defendant also argues, with less success, that a disputed issue of

material fact exists as to the substantial assistance element because Cantor

hypothetically could have retroactively created records documenting Ludovico’s

off-the-books payments to Defendant, which it ultimately failed to do. (Def.

Opp. 25). Defendant specifically cites the clause of the Compensation Record

Rule that provides that registered broker-dealers may “elect to produce the

required information promptly upon request of a representative of a securities

regulator authority[.]” 17 C.F.R. § 240.17a-3(a)(19)(i) (emphasis added).

Defendant reasons that, as a result, he is not primarily responsible for Cantor’s

breach of its regulatory obligations because Cantor caused the breach when it

failed to take steps to “produce the required information” — presumably by

recreating the records on a post hoc basis — after the SEC requested the

records. (Id.). Putting aside whether Cantor’s post hoc creation and

subsequent production of these records would in fact excuse Defendant’s


                                        26
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 27 of 30




liability, the Court does not believe the Compensation Record Rule allows

broker-dealers to avoid their recordkeeping obligations simply by reverse-

engineering the records upon request. Although the interplay between the two

clauses of the Compensation Record Rule is a question of first impression, the

text of the Rule and the SEC’s commentary contemporaneous with its creation

both suggest that Defendant’s interpretation is incorrect.

      The text of the Compensation Record Rule gives registered broker-dealers

two options to comply with their obligations under the Rule. They may either:

(i) “make and keep current” “records ... as to each associated person listing each

purchase and sale of a security attributable, for compensation purposes, to

that associated person[,]” or (ii) “elect to produce the required information

promptly upon request of a representative of a securities regulator authority.”

17 C.F.R. § 240.17a-3(a)(19)(i) (emphases added). Under Defendant’s reading,

broker-dealers could completely ignore the recordkeeping requirement as long

as they were able to reverse-engineer records after receiving a request from a

regulator. Such an expansive reading would render the first clause of the Rule

completely superfluous. See Cap. Ventures Int’l v. Rep. of Argentina, 552 F.3d

289, 294 (2d Cir. 2009) (dispreferring construction of statute that rendered one

or more provisions superfluous (citation omitted)). The Court understands the

second clause not to free broker-dealers from any obligation to record

commission compensation data, but rather to excuse broker-dealers from the

cost of constantly updating (i.e., keeping current) their records, and allowing

them instead to maintain documentation that, “upon request ... of a securities


                                          27
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 28 of 30




regulator,” may be, inter alia, updated, compiled, collated, analyzed, searched,

filtered, and/or finalized, and thereafter “produced ... promptly upon request[.]”

17 C.F.R. § 240.17a-3(a)(19)(i).

      The Court’s reading is reinforced by the SEC’s own contemporaneous

commentary. The SEC explained, with respect to the timing of the creation of

records under the Compensation Record Rule, that “the list of transactions for

which each associated person will be compensated can be created at the time

of an examination.” Books and Records Requirements, 2001 WL 1327088, at

sec. VIII(C) (emphasis added). While this means that Cantor could run a series

of reports to analyze data or information it already has to generate a “list of

transaction” — i.e., a record that establishes compliance with the

Compensation Record Rule — this does not authorize Cantor to decline to keep

any records or documentation relating to compensation until and unless the

SEC requests such records. Indeed, Defendant must have some records or

documentation that it can use to create such a list of transactions. Thus, the

Court understands that the Rule allows a broker-dealer to produce or create

the records in question “promptly” during an examination, with information

and data already on-hand or that is readily accessible.

      This understanding is further confirmed by the SEC’s stated purpose for

the Rule, which is “to allow securities regulators to quickly identify

compensation trends and focus examinations,” see Books and Records

Requirements, 2001 WL 1327088, at sec. III(E), not to allow broker-dealers to

reverse-engineer records only when they are under scrutiny. As it happens,


                                         28
       Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 29 of 30




Cantor had no records whatsoever of the commission compensation that

Defendant received from Ludovico, and thus could not have reverse-engineered

the missing records even had it attempted to do so once the SEC requested the

records. And to the extent Defendant argues that Cantor’s failure to take steps

to remediate the violation is an intervening cause — for example, because

Cantor failed to request that Defendant supply it with copies of the personal

checks Ludovico sent him in 2013 after Ludovico disclosed the scheme — that

argument fails because it is well established that Plaintiff need not demonstrate

that Defendant proximately caused Cantor’s violation. See Apuzzo, 689 F.3d at

213.

       The Court concludes that there remains a disputed issue of material fact

as to whether Defendant substantially assisted in Cantor’s violation of the

Compensation Record Rule. However, the Court rejects Defendant’s argument

that Cantor could have remedied the violation if only it had reverse-engineered

the records, thus excusing Defendant from aiding and abetting liability.

                                  CONCLUSION

       For the reasons stated in this Opinion, Plaintiff’s motion to strike is

denied, and Plaintiff’s motion for summary judgment is granted in part and

denied in part. The Clerk of Court is directed to terminate the motion at docket

entry 64. The parties are directed to submit a joint status letter regarding

proposed next steps within 30 days from the date of this Opinion.




                                          29
         Case 1:18-cv-05884-KPF Document 76 Filed 03/01/21 Page 30 of 30




     SO ORDERED.

Dated:        March 1, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        30
